Youre DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of December 10, 2020, Applicant, on March 10, 2021, amended claims 1 & 9 and added claim 21. Claim 2 was previously canceled. Claims 1 & 3-21 are now pending in this application and have been rejected below. 
The Information Disclosure Statements (IDS) filed on March 16, 2021 have been acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
 

Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second paragraph, rejection of claim 9 set forth in the previous action. Therefore, this rejection of claim 9 is withdrawn.

Response to Arguments - 35 USC § 102
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that “Ehrman is completely silent with regard to, and fails to teach or suggest displaying on a display screen of the industrial vehicle, at least one of an explanation and a coded representation, providing a reason as to why the lockout condition occurred such that an individual approaching the locked out vehicle has sufficient information about the reason for the lockout to determine whether to unlock to the industrial vehicle” because although Ehrman does teach shutting down a vehicle, e.g., in violation of business rules and displaying checklist presented to the operator, including a special checklist if there is an impact, and “even if an impact both locks out the vehicle, and triggers an impact checklist, the disclosure still fails to teach the claimed recitation because asking, once an operator has entered a checklist, whether an impact created damage, fails to teach displaying ‘... at least one of an explanation and a coded representation, providing a reason as to why the lockout condition occurred such that an individual approaching the locked out vehicle has sufficient information about the reason for the lockout to determine whether to unlock to the industrial vehicle,’” as recited in claim 1. Examiner respectfully disagrees.
In Ehrman, upon the occurrence of a vehicle in an impact, entering an unauthorized area of a facility, a response to a question is not timely received, or scheduled maintenance is not performed on the before the end of the predetermined expiration date, an asset communicator 120, may prevent the operator from accessing the same vehicle and shut down the vehicle, put into creeper mode, and, only an authorized user, such as a supervisor or maintenance personnel, may access the asset communicator 120 and operate the asset. [0120], [0127], [01060], [0188], [0193]. Accordingly, Ehrman discloses the reasons why a lockout condition occurred includes when, among other conditions, the vehicle is involved in an impact, entering an unauthorized area of a facility, or scheduled maintenance is not performed.
Ehrman expressly discloses if the lift truck “is in a specific location or encounters an impact, a new checklist may be displayed.” [0162], [0165]. In Ehrman, “[b]y assigning a checklist to a condition, the vehicle can ask questions when certain events take place, including, but not limited to, certain dates or times, 
That is, Ehrman expressly discloses that the asset communicator both locks out the vehicle and displays checklists, when the vehicle is in an impact, enters an unauthorized area of a facility, or scheduled maintenance was not performed, which are reason as to why the lockout condition occurred.
Because, in Ehrman, the vehicle is locked-out when conditions occur, such as when the vehicle is in an impact, entering an unauthorized area of a facility, or scheduled maintenance was not performed, when displaying a question in a checklist after an impact occurs that asks, entering an area, and maintenance is required “display[s] on a display screen of the industrial vehicle, at least one of an explanation and a coded representation, providing a reason as to why the lockout condition occurred,” as claimed, since the impact, maintenance, or entering the unauthorized area is the reason for the vehicle being locked-out.
Forr instance, displaying a checklist asking whether the impact created damage, as disclosed in Ehrman, “display[s] on a display screen of the industrial vehicle, at least one of an explanation and a coded representation, providing a reason as to why the lockout condition occurred” as required by the claims.
Further, the checklist is displayed via the display 333 and/or keypad 332 to answer questions, wherein the checklist may be presented in a graphical user interface (GUI) format or text based format with selection menus ([0169]), wherein the display 333 and keypad 332 is include in the asset communicators 120 associated with a mobile asset, such as a fork truck. [0081]-[0082]. Thus, the display on which the checklist is displayed is a display screen of the industrial vehicle, as required by the claims. 
Any “individual approaching” the vehicle locked-out for an impact, entering an unauthorized area of a facility, or scheduled maintenance that was not performed and who views the associated checklist regarding an impact, entering an unauthorized area of a facility, or scheduled maintenance that was not has sufficient information about the reason for the lockout to determine whether to unlock to the industrial vehicle,” as claimed.
Accordingly, contrary to Applicant’s assertion, Ehrman expressly discloses “displaying on a display screen of the industrial vehicle, at least one of an explanation and a coded representation, providing a reason as to why the lockout condition occurred such that an individual approaching the locked out vehicle has sufficient information about the reason for the lockout to determine whether to unlock to the industrial vehicle,” as required by the claims.


Applicant argues “Ehrman does not reasonably teach or suggest at least: … receiving, by the processor executing on the industrial vehicle, a command from an individual who is not an operator of the industrial vehicle to unlock the industrial vehicle; storing an identity of the individual that unlocked the industrial vehicle in a database associated with the server application” because Ehrman is silent as to who performs the impact checklist, and thus does not teach or suggest that the command is not from the operator, Ehrman paragraphs 129-131, which addresses storing a data set that identifies an operator logging onto an asset communicator on a vehicle; however, that operator login is not what is claimed, but rather, the method stores an identity of an individual (not the operator) that unlocked the industrial vehicle. Examiner respectfully disagrees.
Ehram expressly discloses that triggering of a business rule, such as an impact, expiration date of a mandatory date for maintenance, may prevent the operator involved in the impact from accessing the same vehicle and shut down the vehicle, put into creeper mode, and, only allow an authorized user, such as a supervisor or maintenance personnel, access the asset communicator 120 and operate the asset. [0127], [0188], [0193]. 
That is, when the vehicle is shut down, the operator involved in the violation of the rule is prevented from accessing and operating the same vehicle and only an authorized user, such as a supervisor or maintenance personnel may access the asset communicator 120 and operate the asset. Therefore, when the user accesses the asset communicator and operate the vehicle to “unlock the vehicle,” such as a supervisor or maintenance personnel, after a shut-down due to a violation in Erman, the processor of the individual who is not an operator” involved in the violation because they are prevented from accessing and operating the vehicle and only an authorized user, such as a supervisor or maintenance personnel may access the asset communicator 120 and operate the asset.
To more specifically describe how users access the communicator and operate the asset, potential operators of the assets 105 may only access the asset communicators 120 and utilize the vehicles by having their operator number and password accepted by the asset communicator 120, and a potential operator unauthorized to access the asset 105 is unable to start the asset 105. [0116]. Thus, after the vehicle is locked out and the operator involved in the violation is prevented from accessing and operating the vehicle and “only an authorized user, such as a supervisor or maintenance personnel may access the asset communicator 120 and operate the asset,” the communicator accepting the authorized potential operator’s password “receive[s], by the processor executing on the industrial vehicle, a command from an individual who is not an operator of the industrial vehicle to unlock the industrial vehicle.”











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 5, 7-12, & 14-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ehrman, et al. (US 20030225707 A1), hereinafter Ehrman.
Regarding claim 1, Ehrman discloses a method of collecting information related to a lockout event occurring on an industrial vehicle comprising ([0014]-[0017]): 
defining a lockout condition associated with an industrial vehicle; 
detecting an occurrence of the lockout condition by a processor executing on the industrial vehicle ([0127], a business rule is defined that, upon being violated by an asset, operator, trigger one or more events by at least one component of the system, e.g., if a forklift 105 enters an unauthorized area of a facility, the associated asset communicator 120 may (i) shut down the forklift 105, [0188]. an impact may be considered a violation of a business rule and trigger one or more events); 
locking out the industrial vehicle so that the industrial vehicle cannot be driven from its locked location ([0127], [0188], [0193], triggering of a business rule, such as an impact, expiration date of a mandatory date for maintenance, may prevent the operator involved in the impact from accessing the same vehicle and shut down the vehicle, put into creeper mode, and, only an authorized user, such as a supervisor or maintenance personnel, may access the asset communicator 120 and operate the asset); 
displaying on a display screen of the industrial vehicle, at least one of an explanation and a coded representation, providing a reason as to why the lockout condition occurred such that an individual approaching the locked out vehicle has sufficient information about the reason for the lockout to determine whether to unlock to the industrial vehicle ([0162], [0165]-[0166], if the lift truck is in a specific location or encounters an impact, a new checklist may be displayed, wherein by ;
wirelessly communicating to a server application, information indicating that the industrial vehicle has been locked ([0186]-[0188], tbl. 9, information of the impact, including time, impact level, impact duration, impact profile, Vehicle Number, and Driver ID may be stored as a dataset, and dataset may be communicated from the asset communicator 120 to the wireless infrastructure unit 225); 
receiving, by the processor executing on the industrial vehicle, a command from an individual who is not an operator of the industrial vehicle to unlock the industrial vehicle ([0127], [0188], [0193], triggering of a business rule, such as an impact, expiration date of a mandatory date for maintenance, may prevent the operator involved in the impact from accessing the same vehicle and shut down the vehicle, put into creeper mode, and, only allow an authorized user, such as a supervisor or maintenance personnel, access the asset communicator 120 and operate the asset, [0116], operators of the assets 105 may only access the asset communicators 120 and utilize the vehicles associated therewith by having their operator number and password accepted by the asset communicator 120, once the asset communicators are updated by the datasets received, a potential operator unauthorized to access the asset 105 is unable to start the asset 105 if not authorized, operators of the assets 105 may only access the asset communicators 120 and utilize the vehicles associated therewith by having their operator number and password accepted by the asset communicator 120, [0121], an operator identifier is received via at least one of a variety of input devices, including, a keypad 332, card reader, memory chip reader, barcode scanner, wireless receiver, biometric scanner, password, a determination is made as to whether ; and 
storing an identity of the individual that unlocked the industrial vehicle in a database associated with the server application ([0129]-[0131], fig. 13, tbl. 4, vehicle utilization monitoring as in Fig. 13 of how the vehicle is utilized as attributed to an operator, wherein a dataset for utilization parameters includes location, shift, time, and Operator ID, at step 1304, an event start is received an operator logging onto the asset communicator 120, at step 1306, data counters are initialized for the particular operator, at step 1314, the collected data is stored and included in a dataset, and at step 1316, the stored data may be communicated from the asset communicator 120 to the wireless infrastructure 202 using fig. 9, [0104]-[0106], figs. 9A-9B, a transaction code is applied to the data at step 906, the dataset is transmitted to the wireless infrastructure 202 at step 912, then the dataset is transmitted from the wireless infrastructure unit 225 to the management computing system 302 at step 920, [0085], [0090], fig. 4, the management computing system 302 is a central computing system, data from asset communicator database 312c of 120 is transmitted to local monitor database 312b of 110, from local monitor database 312b to computer system database 312a of 302, and a transaction code is associated with the data, thereby forming a data record or dataset, which is stored in a database 312a).
Regarding claim 3, Ehrman discloses the method according to claim 1 (as above), wherein: defining the lockout condition associated with an industrial vehicle comprises defining an impact condition associated with an industrial vehicle; and detecting an occurrence of the lockout condition comprises detecting an occurrence of the impact condition by a processor executing on the industrial vehicle ([0127], [0188], [0193], a business rule is defined that, upon being violated by an asset, operator, trigger one or more events by at least one component of the system, triggering of a business rule, such as an impact, may prevent the operator involved in the impact from accessing the same vehicle and shut down the vehicle); further comprising: wirelessly communicating a message to the server application that indicates that the impact condition occurred on the industrial vehicle, wherein the message includes location based data associated with the industrial vehicle ([0186]-[0188], tbl. 9, information of the impact, including time, impact .
Regarding claim 5, Ehrman discloses the method according to claim 3 (as above), wherein defining an impact condition associated with an industrial vehicle comprises defining a lockout condition as a single impact above a predetermined severity threshold (claims 120-122, 126-127, a processing unit receives an impact threshold indicative of an impact severity above which to store the at least one impact signal in response to an impact being sensed by said at least one sensor; and stores the at least one impact signal in response to the impact level crossing the impact threshold, wherein the impact severity includes impact level and duration, [0185]-[0188], an impact between the mobile asset 105 and another object occurs, and impact signals having are received, including g-force of impact, which is utilized to distinguish a true impact from a bump, and information of the impact may be stored as a dataset, wherein the dataset may include impact level and impact threshold, and an impact may be considered a violation of a business rule and trigger one or more events, such as preventing the operator involved in the impact from accessing the same or other vehicles).
Regarding claim 7, Ehrman discloses the method according to claim 1 (as above), wherein an alarm is sounded in response to locking out the industrial vehicle, wherein the alarm comprises initiating an audible alarm sound that is different from a horn of the locked out industrial vehicle ([0188], an impact may be considered a violation of a business rule and trigger one or more events, such as preventing the operator involved in the impact from accessing the same or other vehicles, and turn on a signal such as a light or siren, [0083], output devices of the asset communicator 120 for the forklift may include lights, sirens, and horns (i.e. a siren is distinct from a horn)).
	Regarding claim 8, Ehrman discloses the method according to claim 1 (as above), wherein an alarm is initiated in response to locking out the industrial vehicle, wherein the alarm comprises initiating a visual alarm that is different from operating lights of the locked out industrial vehicle ([0188], an impact may be considered a violation of a business rule and trigger one or more .
Regarding claim 9, Ehrman discloses the method according to claim 1 (as above) further comprising: defining at least one impact condition associated with an industrial vehicle as the lockout condition; detecting an occurrence of the impact condition by a processor executing on the industrial vehicle; and wirelessly communicating a message to the server application that indicates that the impact condition occurred on the industrial vehicle, wherein the message includes a location of a closest access point to a location of the industrial vehicle ([0185]-[0188], tbl. 9, an impact between the mobile asset 105 and another object occurs, information of the impact, including time, impact level, impact duration, impact profile, Vehicle Number, Driver ID, Location Reading, and time of impact may be stored as a dataset, and dataset may be communicated from the asset communicator 120 to the wireless infrastructure unit 225, [0144], the signals received by the asset communicators 120 from multiple local monitors 110 and perform a triangulation computation as known in the art using an averaging algorithm to correlate the percentage of messages received over time from a local monitor 110 with relative distances, wherein if the asset communicator 120 receives transmissions from one local monitor 110 during every transmission and another local monitor 110 during half of the transmissions, then the asset communicator 120 determines that it is closer to the first local monitor 110 by a percentage, and these signals received from multiple local monitors is used to determine the location of the asset 105).
Regarding claim 10, Ehrman discloses the method according to claim 9 (as above), wherein an alarm is sounded in response to locking out the industrial vehicle, wherein the alarm comprises initiating an audible alarm sound that is different from a horn of the locked out industrial vehicle ([0188], an impact may be considered a violation of a business rule and trigger one or more events, such as preventing the operator involved in the impact from accessing the same or other vehicles, and turn on a signal such as a light or siren, [0083], output devices of the asset .
Regarding claim 11, Ehrman discloses the method according to claim 9 (as above), wherein an alarm is initiated in response to locking out the industrial vehicle, wherein the alarm comprises initiating a visual alarm that is different from operating lights of the locked out industrial vehicle ([0188], an impact may be considered a violation of a business rule and trigger one or more events, such as preventing the operator involved in the impact from accessing the same or other vehicles, and turn on a signal such as a light or siren, [0083], output devices of the asset communicator 120 for the forklift may include lights, sirens, and horns, [0159], the operator may be asked to answer to the question of whether the headlights are working (i.e. headlights are operating lights that are distinct from the output lights)).
	Regarding claim 12, Ehrman discloses the method according to claim 1 (as above), wherein the lockout condition is defined as a single impact above a first predetermined severity threshold (claims 120-122, 126-127, a processing unit receives an impact threshold indicative of an impact severity above which to store the at least one impact signal in response to an impact being sensed by said at least one sensor; and stores the at least one impact signal in response to the impact level crossing the impact threshold, wherein the impact severity includes impact level and duration, [0185]-[0188], an impact between the mobile asset 105 and another object occurs, and impact signals having are received, including g-force of impact, which is utilized to distinguish a true impact from a bump, and information of the impact may be stored as a dataset, wherein the dataset may include impact level and impact threshold, and an impact may be considered a violation of a business rule and trigger one or more events, such as preventing the operator involved in the impact from accessing the same or other vehicles).
Regarding claim 14, Ehrman discloses the method according to claim 1 (as above) further comprising performing, in response to locking out the industrial vehicle, an action comprising communicating location based data associated with the industrial vehicle to the server application ([0185]-[0188], tbl. 9, an impact between the mobile asset 105 and another object occurs, information of the impact, including time, impact level, impact duration, impact profile, Vehicle .
	Regarding claim 15, Ehrman discloses the method according to claim 14 (as above), wherein communicating location based data comprises providing at least one of: identification of a closest access point; positioning system data; data from an RFID tag; and data computed from triangulation of multiple access points ([0144], the signals received by the asset communicators 120 from multiple local monitors 110 and perform a triangulation computation as known in the art using an averaging algorithm to correlate the percentage of messages received over time from a local monitor 110 with relative distances, wherein if the asset communicator 120 receives transmissions from one local monitor 110 during every transmission and another local monitor 110 during half of the transmissions, then the asset communicator 120 determines that it is closer to the first local monitor 110 by a percentage, and these signals received from multiple local monitors is used to determine the location of the asset 105).
	Regarding claim 16, Ehrman discloses the method according to claim 1 (as above), wherein defining the lockout condition comprises defining a lockout condition as an error that occurs during performing a checklist ([0152], [0158]-[0160], depending on the OSHA requirements, the checklist only may be required for every new operator, once per shift, once per every 24 hours, etc., and based on certain conditions (e.g., mileage) of the asset 105, a different checklist may be prompted on the asset communicator 120, if a response to an OSHA question or questions is not received by an asset communicator 120, then the asset communicator 120 may shut down the vehicle, notify the supervisor of the non-responsive operator, and/or generate a visual and/or audible display, such as a light or siren).	
Regarding claim 17, Ehrman discloses the method according to claim 1 (as above), wherein defining the lockout condition comprises defining a lockout condition as an operator action that reserves the industrial vehicle by locking the industrial vehicle for a predetermined amount of time ([0121], at step 1104, an operator identifier is received via at least one of a variety of input devices, including, but not limited to, a keypad 332, card reader, memory chip reader, barcode scanner, wireless receiver, biometric scanner, password, at step 1106, a group identifier associated  is granted based on time of day and day of week, and if authorization is granted, then the process ends at step 1112, and the process returns to step 1104 to receive a new operator identifier).
Regarding claim 18, Ehrman discloses the method according to claim 1 (as above) further comprising: receiving, by the processor executing on the industrial vehicle, an identifier of a person authorized to unlock the vehicle based upon the detected lockout condition; and wirelessly transmitting to the server  application, information that designates an identity of a person who unlocked the industrial vehicle ([0121], an operator identifier is received via at least one of a variety of input devices, including, a keypad 332, card reader, memory chip reader, barcode scanner, wireless receiver, biometric scanner, password, a determination is made as to whether authorization to the asset 105 is granted based on the group, time of day, day of week, and/or location, and if authorization is granted, then the process ends at step 1112, [0129]-[0131], fig. 13, tbl. 4, vehicle utilization monitoring as in Fig. 13 of how the vehicle is utilized as attributed to an operator, wherein a dataset for utilization parameters includes location, shift, time, and Operator ID, at step 1304, an event start is received an operator logging onto the asset communicator 120, at step 1306, data counters are initialized for the particular operator, at step 1314, the collected data is stored and included in a dataset, and at step 1316, the stored data may be communicated from the asset communicator 120 to the wireless infrastructure 202 using fig. 9, [0104]-[0106], figs. 9A-9B, a transaction code is applied to the data at step 906, the dataset is transmitted to the wireless infrastructure 202 at step 912, then the dataset is transmitted from the wireless infrastructure unit 225 to the management computing system 302 at step 920, [0085], [0090], fig. 4, the management computing system 302 is a central computing system, wherein each addition, a transaction code is associated with the data (fig. 4), thereby forming a data record or dataset, which is stored in a database 312a).
	Regarding claim 19, Ehrman discloses the method according to claim 1 (as above) further comprising performing, in response to locking out the industrial vehicle ([0127], [0188], [0193], triggering of a business rule, such as an impact, expiration date of a mandatory date for maintenance, may prevent the operator involved in the impact from accessing the same vehicle and shut down the vehicle, and, only an authorized user, such as a supervisor or maintenance personnel, may access the asset communicator 120 and operate the asset), an action of unlocking the industrial vehicle by sending an unlock command from the server application to the industrial vehicle ([0115]-[0116], the asset communicators 120 in the cell 111 of the local monitor 110 of the wireless infrastructure unit 225 receive each dataset that is transmitted from the wireless infrastructure unit 225, and once the asset communicators are updated by the datasets received, operators of the assets 105 may only access the asset communicators 120 and utilize the vehicles associated therewith by having their operator number and password accepted by the asset communicator 120, wherein a potential operator unauthorized to access the asset 105 is unable to start the asset 105 if not authorized by a supervisor of the asset 105 by downloading access data to the asset 105 to provide access rights for the potential operator).
Regarding claim 20, Ehrman discloses the method according to claim 1 (as above) further comprising: providing an override such that when entered, temporarily enables the industrial vehicle for a limited amount of time ([0127], [0188], triggering of a business rule, such as an impact, may prevent the operator involved in the impact from accessing the same vehicle (i.e. override would be entry of password by any other operator), [0127], [0193], at the expiration date of a mandatory date for maintenance, the asset communicator 120 may disable, put into creeper mode, and/or disable certain features (e.g., lift), and this point, only an authorized user, such as a supervisor or maintenance personnel (i.e. override would be entry of password by any authorized operator) may access the asset communicator 120 and operate the asset, [0116], operators of the assets 105 may only access the asset communicators 120 and utilize the vehicles associated therewith by having their operator number and password accepted by the asset communicator 120, and a potential operator unauthorized to access the asset 105 is unable to start the asset 105 if not authorized, [0121], at step 1104, an operator identifier is received via e.g. password, at step 1106,  is granted based on time of day and day of week (i.e. temporary enables for a limited amount of time), and if authorization is granted, then the process ends at step 1112, claims 17 & 22, a system for providing an access to an asset by an operator comprises means for disabling the asset from being operated by the operator in response to: after an authorized use of time (i.e. authorizations are temporary)); and 
upon detecting that the override has been initiated, communicating across a vehicle network bus to perform at least one of reducing functionality of at least one vehicle process, and enabling only a limited number of vehicle capabilities less than the full vehicle capability ([0116], [0119], operators of the assets 105 may only access the asset communicators 120 and utilize the vehicles associated therewith by having their operator number and password accepted by the asset communicator 120 (i.e. detecting that an override is initiated), and access control allows an operator to turn on the asset (i.e. communicating across the vehicle network bus), claim 33, the wireless device that provide access to an asset by an operator comprises a processor operable to determine accessibility for the operator, said processor being in communication with the asset to enable usage of the asset by the operator (i.e. communicating across the vehicle network bus) [0127], [0188], triggering of a business rule, such as an impact or expiration date of a mandatory date for maintenance, may prevent the operator involved in the impact from accessing the same vehicle and put into the vehicle into creeper mode (i.e. only limited/reduced functions enabled), [0127], [0193], at the expiration date of a mandatory date for maintenance, the asset communicator 120 may put into creeper mode and disable certain features (e.g., lift) (i.e. only limited/reduced functions enabled), and this point, only an authorized user, such as a supervisor or maintenance personnel, may access the asset communicator 120 and operate the asset), and wirelessly communicating a message to the server application that indicates that a login override occurred on the industrial vehicle, wherein the message includes location based data related to the industrial vehicle ([0129]-[0131], fig. 13, tbl. 4, vehicle utilization monitoring as in Fig. 13 of how the vehicle is utilized as attributed to an operator, wherein a dataset for utilization parameters includes location, shift, time, .
Regarding claim 21, Ehrman discloses the method according to claim 1 (as above), wherein: the processor on the industrial vehicle is in an information linking device ([0067]-[0068], the robust wireless communications system 100a includes asset communicators 120a-120d (collectively 120), each one associated with a specific asset, such as a forklift, for communicating with local monitors 110); 
further comprising: coupling power enabling circuitry to the industrial vehicle such that the information linking device receives power from a power source of the industrial vehicle even when the industrial vehicle is powered down ([0083], the asset communicator 120 may receive power from a power source, such as a battery, located on the asset 105 or from a battery coupled to the asset communicator 120, and a battery may be included with the asset communicator 120 and be utilized as a backup power supply as understood in the art upon the asset communicator 120 losing power from the asset 105); and 
locking out the industrial vehicle comprises instructing the power enabling circuitry to force the industrial vehicle to shut down ([0127], [0188], upon a business rule being violated by an operator, such as an impact or entering an unauthorized area, the asset communicator 120 may shut down the vehicle).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6, & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrman in view of Tabler, et al. (US 6195605 B1), hereinafter Tabler.
Regarding claim 4, Ehrman discloses the method according to claim 3 (as above). Further, while Ehram discloses all of the above and further comprising detecting the occurrence of the lockout condition based upon the detection of a predetermined number of impacts that all exceed a predetermined first threshold … (claims 120-122, 126-127, a processing unit receives an impact threshold indicative of an impact severity above which to store the at least one impact signal in response to an impact being sensed by said at least one sensor; and stores the at least one impact signal in response to the impact level crossing the impact threshold, wherein the impact severity includes impact level and duration, [0185]-[0188], an impact between the mobile asset 105 and another object occurs, and impact signals having are received, including g-force of impact, which is utilized to distinguish a true impact from a bump, and information of the impact may be stored as a dataset, wherein the dataset may include impact level and impact threshold, and an impact may be considered a violation of a business rule and trigger one or more events, such as preventing the operator involved in the impact from accessing the same or other vehicles), Ehram does not expressly disclose the following remaining elements of the limitation, which however, are taught by further teachings in Tabler.
Tabler teaches further comprising detecting the occurrence of the lockout condition based upon the detection of a predetermined number of impacts that all exceed a predetermined first threshold, but which do not exceed a predetermined second threshold (cl. 10, ln. 27-cl. 11, ln. 8, a process shown in fig. 6 determines if a given sample exceeds either the hard or soft impact threshold values, in order to determine if the vehicle has incurred a hard impact, a calculated .
Ehrman and Tabler are analogous fields of invention because both address the problem of detecting impacts on industrial vehicles and activating associated alarms. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ehrman the ability for the lockout condition to be based upon the detection of a predetermined number of impacts that do not exceed a predetermined high threshold as taught by Tabler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the lockout condition being based upon the detection of a predetermined number of impacts that all exceed a predetermined low threshold, but which do not exceed a predetermined high threshold. Further, it would have been obvious to one of ordinary skill in the art to have modified the Ehrman with the aforementioned teachings of Tabler in order to produce the added benefit of being able to distinguish a hard impact from a soft impact, wherein both the hard impact and the soft impact correspond to collisions which can result in significant damage, to ensure that there will be fewer false readings or missed readings of an impact incurred by the vehicle. cl. 3, ln. 45-55.
Regarding claim 6, Ehrman discloses the method according to claim 3 (as above). Further, while Ehram discloses all of the above and further comprising counting impacts that occur that are … a first predetermined threshold, that occur within a predefined amount of time ([0130], at step 1306, data counters are initialized for the particular operator, such as number of impacts,  against a predetermined number of impacts to trigger a lockout condition (claims 120-122, 126-127, a processing unit receives an impact threshold indicative of an impact severity above which to store the at least one impact signal in response to an impact being sensed by said at least one sensor; and stores the at least one impact signal in response to the impact level crossing the impact threshold, wherein the impact severity includes impact level and duration, [0185]-[0188], an impact between the mobile asset 105 and another object occurs, and impact signals having are received, including g-force of impact, which is utilized to distinguish a true impact from a bump, and information of the impact may be stored as a dataset, wherein the dataset may include impact level and impact threshold, and an impact may be considered a violation of a business rule and trigger one or more events, such as preventing the operator involved in the impact from accessing the same or other vehicles), Ehram does not expressly disclose the following remaining elements of the limitation, which however, are taught by further teachings in Tabler.
Tabler teaches counting impacts that occur that are below a first predetermined threshold, that occur within a predefined amount of time against a predetermined number of impacts to trigger a lockout condition (cl. 10, ln. 27-cl. 11, ln. 8, a process shown in fig. 6 determines if a given sample exceeds either the hard or soft impact threshold values, in order to determine if the vehicle has incurred a soft impact, a calculated average is compared to the soft impact threshold value, wherein the calculated soft impact average is calculated for `m` is the number of consecutive samples, and the default setting for the value of `m` is 7, and if the average is greater than the soft impact threshold value, then the alarm activates, ln. 6, cl. 34-45, ln. 10, cl. 4-14, hard and soft impact thresholds are used in a sampling process which determines if an impact signal will activate the alarm state or not, wherein the sampling process is repeated continuously to provide a sample every 5 milliseconds (i.e. predetermined period – m consecutive samples collected every 5 ms), .
Ehrman and Tabler are analogous fields of invention because both address the problem of detecting impacts on industrial vehicles and activating associated alarms. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ehrman the ability to count impacts that occur that are below a first predetermined threshold as taught by Tabler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of counting impacts that occur that are below a first predetermined threshold, that occur within a predefined amount of time against a predetermined number of impacts to trigger a lockout condition. Further, it would have been obvious to one of ordinary skill in the art to have modified the Ehrman with the aforementioned teachings of Tabler in order to produce the added benefit of being able to distinguish a hard impact from a soft impact, wherein both the hard impact and the soft impact correspond to collisions which can result in significant damage, to ensure that there will be fewer false readings or missed readings of an impact incurred by the vehicle. cl. 3, ln. 45-55.
Regarding claim 13, Ehrman discloses the method according to claim 1 (as above). Further, while Ehram discloses all of the above and  wherein the lockout condition is defined as a predetermined number of impacts … a first predetermined severity threshold (claims 120-122, 126-127, a processing unit receives an impact threshold indicative of an impact severity above which to store the at least one impact signal in response to an impact being sensed by said at least one sensor; and stores the at least one impact signal in response to the impact level crossing the impact threshold, wherein the impact severity includes impact level and duration, [0185]-[0188], an impact between the mobile asset 105 and another object occurs, and impact signals having are received, including g-force of impact, which is utilized to distinguish a true impact from a bump, and information of the impact may be stored as a dataset, wherein the dataset may include impact level and impact threshold, and an impact may be considered a violation of a business rule and trigger .
Tabler teaches  wherein the lockout condition is defined as a predetermined number of impacts below a first predetermined severity threshold (cl. 10, ln. 27-cl. 11, ln. 8, a process shown in fig. 6 determines if a given sample exceeds either the hard or soft impact threshold values, in order to determine if the vehicle has incurred a hard impact, a calculated average is compared to the hard impact threshold value transmitted from the program key and stored in the microprocessor, wherein the calculated hard impact average is calculated for `n` number of consecutive samples, and the default setting for the value of `n` is 1, and if the average is greater than the hard impact threshold value, then the alarm activates, and in order to determine if the vehicle has incurred a soft impact, a calculated average is compared to the soft impact threshold value, wherein the calculated soft impact average is calculated for `m` is the number of consecutive samples, and the default setting for the value of `m` is 7, and if the average is greater than the soft impact threshold value, then the alarm activates).
Ehrman and Tabler are analogous fields of invention because both address the problem of detecting impacts on industrial vehicles and activating associated alarms. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ehrman the ability to define the lockout condition as a predetermined number of impacts below a severity threshold determined to be a major impact condition as taught by Tabler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of defining the lockout condition as a predetermined number of impacts below a severity threshold determined to be a major impact condition. Further, it would have been obvious to one of ordinary skill in the art to have modified the Ehrman with the aforementioned teachings of Tabler in order to produce the added benefit of being able to distinguish a hard impact from a soft impact, wherein both the hard impact and the soft impact correspond to collisions which can result in significant 


	
	
	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Wellman, et al. (US 6212449 B1) disclosing a Test Output Mode, wherein the truck 10 can no longer be operated in a normal fashion since all the operating systems have been disabled or bypassed but is limited to turning on outputs from the electronic control system 300 for a limited period of time; and 
Blank, et al. (US 6274948 B1) disclosing a first code signal is generated if the impact signal has passed through a first value range within the time window, and on the other hand a second code signal is generated if the impact signal has passed through a second, larger value range within the time window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623